Citation Nr: 1403717	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-39 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals  (hereinafter "Board") on appeal from a March 2009 rating decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Muskogee, Oklahoma.  In September 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (hereinafter "VLJ").  A transcript of the hearing is associated with the record.  Overall, the hearing was legally sufficient and the duty to assist has been met.  No prejudice in the conduct of the hearing is shown or has been alleged.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The matter was remanded by the Board to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC, in November 2011.  The Board finds that there has been substantial compliance with the November 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA (hereinafter "Virtual VA") to ensure a complete assessment of the evidence.  Additional, pertinent medical evidence was added to the file in Virtual VA in November 2011, May 2012 and September 2012, which was considered by the RO in the September 2012 supplemental statement of the case (hereinafter "SSOC").  As such, the Board will proceed to consider the appeal on the merits.  See 38 C.F.R. § 20.1304(c) (2013).  

Finally, in a March 2011 statement from the Veteran's representative, the issue of entitlement to service connection for "bleeding under the fingernails due to photo chemical exposure" was reasonably raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (hereinafter "AOJ").  Therefore, the Board does not have jurisdiction and refers this matter to the AOJ for appropriate action.  

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is not related to a disease or injury in service to include noise exposure therein.

2. The Veteran's tinnitus is not related to a disease or injury in service to include noise exposure therein.

3. The Veteran's right knee disability is not related to a disease or injury in service.  


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  

2. The criteria for the establishment of service connection for tinnitus are not met.  38 U.S.C.A. §§ 101, 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2013).  

3. The criteria for the establishment of service connection for a right knee disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (hereinafter "VCAA"), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information for establishing a claim for service connection in a July 2008 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The July 2008 letter also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess/Hartment v. Nicholson, 19 Vet. App. at 473.  As noted, in September 2012 the Veteran was issued an SSOC, which readjudicated the issues on appeal.  He has not alleged any prejudice with regard to any notice deficiency during the adjudication of his claims; hence, further VCAA notice is not required with regard to the appeal.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which contain description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the nature and etiology of the Veteran's claimed disabilities.  Thus, VA's duty to assist with respect to obtaining relevant records and VA examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2013).  

The Merits of the Claim-Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247. 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Bilateral hearing loss

The Veteran asserts that he currently has bilateral hearing loss due to excessive noise exposure while serving as a combat photographer on active duty.  Although his military occupational specialty (hereinafter "MOS") indicates he was a photographer, he has testified that he worked around the flight line on a regular basis, often without hearing protection, and that he was only provided with hearing protection toward the end of his career.  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in International Standards Organization (hereinafter "ISO") units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

Once the requirements of 38 C.F.R. § 3.385 have been met and present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (hereinafter "ASA").  Since November 1, 1967, those standards have been set by the ISO-American National Standards Institute (hereinafter "ANSI").  

The Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.  Id. at 157.  

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5. 155, 159 (1993).  

If sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   In this case, despite the Veteran's report that he experienced hearing loss since service, neither the clinical nor lay record show that the Veteran experienced sensorineural hearing loss manifested to a degree of 10 percent within one year of his separation from active service.  However, disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, indicates that he served as a "photo lab specialist" in the Air Force.  His service personnel records reflect that he also served as a basic airman, photographer, and still lab technician.  During his military service, he received, among other awards, the Small Arms Expert Marksmanship ribbon.  Additionally, his personnel security clearance included "secret."  Therefore, his account of in-service noise exposure from taking photographs on the flight line appears credible and consistent with the circumstances of his service.  See VBA Fast Letter 10-35 (September 2010).  The Veteran is competent to assert the occurrence of in-service injury, to include in-service acoustic trauma.  See Grottveit v. Brown, 5. 91, 93 (1991).  Thus, the Board concedes the Veteran's exposure to noise in service.  

Although there is some conflicting evidence as to the extent of his hearing loss, the Board will concede that the Veteran currently experiences a bilateral hearing loss disability (see January 2009 VA audiology consult report and February 2012 VA audiology examination report).  See 38 C.F.R. § 3.385.  Moreover, he is competent to report symptoms of hearing loss as a disability because symptoms of hearing loss are capable of lay observation.  See Charles v. Principi, 16. 370 (2002).  Therefore, the Veteran meets the threshold criterion for service connection.  Brammer v. Derwinski, 3. 223, 225 (1992).  

For purposes of comparison, the tables below show the ASA measurements recorded prior to November 1, 1967, with the comparable ISO (ANSI) measurements in adjacent parentheses.  

On the authorized audiological evaluation in August 1966, pure tone thresholds, in decibels, were as follows:




HERTZ



500 (+15)
1000 (+10)
2000 (+10)
3000 (+10)
4000 (+5)
RIGHT
-10 (5)
-10 (0)
-10 (0)
-
-10 (-5)
LEFT
0 (15)
-5 (5)
-5 (5)
-
-5 (0)

On the authorized audiological evaluation in October 1966, pure tone thresholds, in decibels, were as follows:




HERTZ



500 (+15)
1000 (+10)
2000 (+10)
3000 (+10)
4000 (+5)
RIGHT
-5 (10)
-5 (5)
-5 (5)
-
-10 (-5)
LEFT
5 (20)
-5 (5)
-5 (5)
-
-10 (-5)

On the authorized audiological evaluation in September 1968, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
0
0
5
5
10

The Board notes that this conversion chart indicates that, in comparing the October 1966 entrance audio examination to the September 1968 separation audio examination, there is evidence that the Veteran experienced a decrease in hearing acuity at a certain threshold level during service.  The Board has also considered the PULHES profiles recorded during this period of active service.  See Odiorne v. Principi, 3. 456 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The Veteran's enlistment and separation examinations both show PULHES scores of "1" for the hearing category, indicating a high level of fitness.  

The February 2012 VA audiologist provided the only medical opinion of record addressing the etiology of the Veteran's bilateral hearing loss.  After a thorough review of the claims file and physical examination of the Veteran, the audiologist observed that the Veteran described military noise exposure from working as a combat photographer with intermittent flight line exposure, which is accurate.  The Veteran reported that he wore privately purchased ear plugs initially, and military ear plugs later during service.  He also reported that hearing protection was worn at all times during active flight line operations.  He noted that post-service, vocational noise exposure consisted of working as a woodshop teacher with hearing protection worn, and recreational noise exposure was shooting with hearing protection worn.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The audiologist explained that the Veteran's hearing was within normal limits at enlistment and separation with no significant hearing threshold shift, with all hearing thresholds at 10 decibels or less at separation.  The audiologist concluded that hearing loss was not a result of military service.  

The Board finds the February 2012 VA audiologist's opinion is particularly persuasive as the opinion is informed by a thorough review and analysis of the Veteran's service treatment records, and in-service and post-service noise exposure.  Further, it reflects a clear and unequivocal conclusion regarding the relationship between the Veteran's bilateral hearing loss and his active duty.  Finally, the audiologist explained that the Veteran did not experience a significant shift in hearing thresholds during service, and that his hearing was within normal limits on entrance and separation examinations.  This reasoning adequately shows that the audiologist's conclusions are supported by the relevant and material information.  In short, the February 2012 audiologist's opinion is factually accurate, fully articulated, and based on sound reasoning.  Thus, it carries significant probative weight.  See Nieves-Rodriguez v. Peake, 22. 295 (2008).  

The Board finds that the medical evidence weighs heavily against the Veteran's contention that a continuity of symptomatology since separation from service.  Although he reported experiencing hearing loss while in service, his first documented diagnosis of VA compensable bilateral hearing loss was made approximately 41 years for the right ear, and 44 years for the left ear, after he separated from active duty service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More significantly, the record contains no competent and probative medical evidence linking any current hearing loss to any symptomatology that has purportedly been continuous since service.  (Notably, the Veteran indicated at his Board hearing that he first detected his decreased hearing 10 to 15 years after separation.   In other words, the Veteran has not been consistent in reporting that he has had hearing loss ever since service.) 
 
The Board has also considered the Veteran's own statements made in support of his claim for left ear hearing loss.  Although he is competent to generally report symptoms of left ear hearing loss, under 38 C.F.R. § 4.85, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  There is no evidence that the Veteran possesses such expertise, and he is not competent to determine if his bilateral hearing loss meets the thresholds of 38 C.F.R. § 3.385.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the nature and etiology of any bilateral hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

For these reasons, the preponderance of the evidence is against finding of any current bilateral hearing loss for VA purposes.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.  

Tinnitus

The Veteran asserts that he currently has tinnitus as a result of serving as a combat photographer while on active duty.  As noted above, the Board finds the Veteran's report of in-service noise exposure to be competent and credible; however, the service treatment records are without findings of any tinnitus.  Moreover, the first indication in the record that the Veteran had any tinnitus was when he filed his claim for service connection in 2008.  Also, a private treatment record by "Dr. Plaxico," dated in July 2008, shows the Veteran complained of ringing in his ears and was referred to an ear nose and throat specialist through the VA.  

During his Board hearing, the Veteran testified that he first experienced ringing in his ears 10 years previously, in approximately 2001.  The Veteran's lay statements are sufficient to establish the presence of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  However, he is not competent to provide an opinion as to the etiology of his tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  While he has asserted that he experienced a continuity of symptomatology related to tinnitus since service, the clinical and lay record fail to support this contention.  In fact, the Veteran specifically reported during his hearing testimony that his ringing in the ears came about after service.  

On VA audiology examination in February 2012, the examiner noted that the Veteran reported a history of tinnitus that was first noticed six or seven years prior, with gradual onset.  Vocational noise exposure consisted of working as a woodshop teacher with hearing protection worn.  Recreational noise exposure was shooting with hearing protection worn.  The examiner opined that the Veteran had a diagnosis of clinical hearing loss, and his tinnitus was found to be at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  However, the examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner observed that there was no mention of tinnitus in the service treatment records, and that tinnitus was first noticed six to seven years prior, which is more than forty years after the Veteran's military service.  The examiner concluded that tinnitus is not a result of military service.  

The Board finds the February 2012 VA audiologist's opinion is particularly persuasive as the opinion is informed by a thorough review and analysis of the Veteran's service treatment records, and in-service and post-service noise exposure.  Further, it reflects a clear and unequivocal conclusion regarding the relationship between the Veteran's tinnitus and his active duty.  This reasoning adequately shows that the audiologist's conclusions are supported by the relevant and material information.  The February 2012 audiologist's opinion is factually accurate, fully articulated, and based on sound reasoning.  Thus, it carries significant probative weight.  See Nieves-Rodriguez v. Peake, 22. 295 (2008).  Moreover, as noted above, the Veteran has, himself, reported that he did not experience tinnitus in service or for many years thereafter.  

For these reasons, the preponderance of the evidence is against finding of any tinnitus that is related to the Veteran's in-service noise exposure.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.  

Right knee disability

Certain chronic diseases, such as arthritis (known alternatively in the record as "degenerative joint disease or DJD"), which is listed in 38 C.F.R. § 3.309(a) may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  

During his hearing, the Veteran testified that he first sought treatment for his right knee 10 years prior to his hearing, in approximately 2001, approximately 33 years after his separation from service.  He has not argued, nor does the record establish that he was diagnosed with or treated for DJD within a year of separation from service.  Moreover, by the Veteran's own admission during his October 2008 VA examination, he had only experienced knee problems since 1988.  The Board finds the October 2008 VA examination report to be highly probative as to the date of onset of the Veteran's right knee symptoms.  It was generated with a view towards ascertaining the Veteran's then-state of physical fitness and is akin to a statement of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Therefore, this presumption is not for application in the Veteran's case.  

If chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Even if the disease is not diagnosed during the presumptive period, a veteran can still receive presumptive service connection by showing, through acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree during the presumptive period, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but, in light of subsequent developments, it may gain considerable significance.  Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required degree.  38 C.F.R. § 3.307(c).  

Also, as noted, disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

The Veteran contends that he currently has a right knee disability related to an injury sustained in November 1966 when he tripped in a hole while on active duty.  A November 1966 service treatment record indicates the Veteran complained that his right knee hurt, and a record from 2 days later shows that he complained of right knee pain for 3 days.  He had no edema and full motion on examination, and was prescribed an ace bandage and hot soaks.  He was diagnosed with a right knee strain.  

The service treatment records also show that on an August 1966 Report of Medical Examination for the purpose of "Air Force enlistment," the examining physician observed that the Veteran was overweight, and that he had obesity not considered disabling; however, the examination was negative for findings of any right knee problems.  In September 1967 the Veteran was treated for his weight problem.  On an October 1967 Report of Medical Examination for the purpose of "toxic physical," the examining physician noted the Veteran was overweight.  Again, the examination was negative for findings of any right knee problems.  

Post-service, VA treatment records reflect that the Veteran complained of bilateral knee pain, etiology unknown; and was diagnosed with morbid obesity.  An August 2010 VA treatment record indicates the Veteran reported a history of injuring his right ankle and knee while trying to kick start his motorcycle.  X-ray study of the right knee revealed no fractures, and he was assessed with a right ankle sprain.  

In October 2008 he underwent a VA general examination, wherein he complained of problems in both knees on and off for 20 years.  It was noted that he had minimal degenerative joint changes in the right knee on accompanying X-ray study.  

In February 2012 the Veteran underwent a VA knee and lower leg examination, during which he was diagnosed with mild degenerative joint disease of the right knee as confirmed on X-ray study.  The Veteran provided a history of injuring his right knee in 1966 while marching during basic training and stepping into a hole.  He reported that he was placed on bed rest for half a day, and complained that his right knee had been hurting ever since then.  He denied that he experienced any other specific trauma or injury in service or thereafter.  He reported that post-service he was employed as a wood shop and welding teacher until his retirement in 2007.  The examiner opined that the Veteran's right knee disorder was less likely than not related to the Veteran's in-service right knee sprain in November 1966 during basic training.  Instead, the examiner explained that the Veteran's right knee disorder was most likely due to normal wear and tear process of his age, occupation, body habitus (morbid obesity), and other events or injuries that occurred after his discharge from service.  

The Board finds the February 2012 VA examiner's informed medical opinion to be persuasive and dispositive in this case.  In comparing the Veteran's contentions to the VA examiner's conclusions, the VA examination report is simply based upon greater medical expertise.  Although there is no categorical requirement of "'competent medical evidence ... [when] the determinative issue involves either medical etiology or a medical diagnosis,'" more than a mere assertion on the part of a claimant is required to establish either a current diagnosis or a nexus between a diagnosis and an event, such as an injury, in service."  Davidson v. Shinseki, 581 F.3d at 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007)).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Id.  Further, if the disability is of the type for which lay evidence is competent, the Board must then weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).  In this case, the in-service and post-service clinical record clearly shows that the Veteran has been treated for a weight condition for most of his life, which supports the examiner's conclusion that the Veteran's right knee disorder is more likely related to wear and tear due, in part, to his morbid obesity.  Moreover, the record is without clinical or lay evidence of a right knee problem until 1988, approximately 20 years after the Veteran was separated from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Absent a challenge to the expertise of an examiner, the Board may assume the competence of VA examiners.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding that where a Veteran does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency).  

For these reasons, the preponderance of the evidence is against finding that a right knee disability is related to the Veteran's in-service right knee strain.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.  



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a right knee disability is denied.  




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


